Johnson, J.
delivered the opinion of the Court of Appeals.
We concur in the opinion of the Recorder: The case of Rice v. Hancock appears to us to have concluded the question here raised. The bill of particulars, filed with the plaintiff’s declaration, exhibited nothing more than an account for goods sold and delivered, to which the interest had been added; and the evidence given on the trial is understood to have been confined to this account. An account for goods sold and delivered, it is conceded, does not carry interest: If the plaintiff was intitled to recover it, it must have been in virtue of some special agreement, or other circumstance, which ought to have been stated in the declaration, to enable the defendant to meet it with proof. The want of it is not supplied by the bill of particulars, and the evidence was therefore properly excluded.
Motion refused.